                                          Case 3:17-cv-01240-JCS Document 134 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         VINTON P. FROST,
                                   7                                                        Case No. 17-cv-01240-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                        ORDER TO SHOW CAUSE
                                   9
                                         UNITED STATES DEPARTMENT OF
                                  10     JUSTICE,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 15, 2017, the Court dismissed with prejudice two unserved defendants, Melanie

                                  14   Ann Pustay and Sean O’Neill, who were sued in their official capacities as employees of the

                                  15   Department of Justice. The Court dismissed the Office of Information Policy (a division of the

                                  16   Department of Justice) on June 28, 2017, and subsequently granted motions for summary

                                  17   judgment in favor of the remaining Defendant, the Department of Justice, on April 4, 2018 and

                                  18   March 13, 2019. The Court entered judgment in favor of the Department of Justice on March 13,

                                  19   2019. See Dkt. Nos. 95, 119, 120. Plaintiff appealed to the Ninth Circuit and on June 25, 2020,
                                       the Ninth Circuit reversed and remanded because the dismissed, unserved defendants (Defendants
                                  20
                                       Pustay and O’Neill) had not consented to proceed before a magistrate judge before they were
                                  21
                                       dismissed. See Dkt. No. 124 (Ninth Circuit Order). The Court of Appeals did not address
                                  22
                                       Plaintiff’s appeal on the merits.
                                  23
                                              On July 20, 2020, counsel for the Department of Justice consented to magistrate judge
                                  24
                                       jurisdiction under 28 U.S.C. § 636(c) on behalf of all named defendants, including Pustay and
                                  25
                                       O’Neill. See Dkt. No. 127. The Court therefore ORDERS PLAINTIFF TO SHOW CAUSE why
                                  26
                                       it should not reenter its order dismissing Defendants Pustay and O’Neill and enter a new judgment
                                  27
                                       so that Plaintiff may proceed with his appeal on the merits. Plaintiff may file a written response to
                                  28
                                          Case 3:17-cv-01240-JCS Document 134 Filed 10/23/20 Page 2 of 2




                                   1   this Order no later than November 23, 2020. No hearing will be held.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: October 23, 2020

                                   5                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   6                                                 Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
